Alfred L. Kirby, the receiver, filed his final report and account on November 25, 1946, to which Ernest Kurzrok, and others, filed exceptions.
I appointed a special master to hear, determine and report on the exceptions. The special master held hearings on sixteen *Page 294 
separate occasions which resulted in testimony covering 1,253 pages. Said master filed his report recommending, among other things, the approval of the receiver's report and account upon amendment being made with respect to the omission of an additional claim of the City of Clifton which amendment was made by the receiver. The master recommends that the exceptions filed by Mr. Kurzrok be disallowed.
Mr. Kurzrok has filed seven exceptions to the report of the master.
Exception No. 1 complains of the report in its entirety on the ground that the special master ignored and limited the scope of the order of reference. This assertion is without merit. A greater portion of the testimony taken was by Mr. Kurzrok, the exceptant. The said master permitted the introduction of every conceivable question raised by the exceptant notwithstanding the fact that many matters inquired into by said Kurzrok had been previously passed upon by the court as evidenced by its orders, decrees and affirmances on appeal.
Exceptions No. 2 and No. 4 complain of the omission of the actual number of hours consumed by the hearings and the failure to disclose that Mr. Kurzrok appeared in several capacities. These exceptions are without merit.
Exception No. 3 complains that the report fails to show how much of the 1,253 pages of testimony resulted because the accountant was hostile, recalcitrant, uncooperative and failed to keep or produce records requested of his administration. I find no merit in this exception. An examination of the record discloses that its length is attributable to the exceptant's lack of skill and the special master's evident desire to permit Mr. Kurzrok to develop his exceptions as best he could.
Exception No. 5 does not concern the exceptant. It concerns the special master's treatment of the exception of the City of Clifton. Counsel for the city appeared on the application to confirm the special master's report and withdrew its exceptions.
Exception No. 6 excepts to the special master's recommendation of the disallowance of the eighteen exceptions to the *Page 295 
receiver's final report and account made by the exceptant, Kurzrok. This exception is without merit. I have carefully reviewed that item of the special master's report and the testimony adduced before him which substantiates that part of his report. I concur in the special master's findings.
Exception No. 7 excepts to the special master's conclusions and recommendations. I am fully in accord with those recommendations.
I will sign an order pursuant to the above expressed views.